Citation Nr: 1744942	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico 


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for neck/cervical spine disability.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) prior to April 1, 2013.

5.  Entitlement to a TDIU from April 1, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2011 the Board remanded some of the claims for further development and additional examinations.  In March 2015, the Board remanded the issues remaining on appeal.

The issue of entitlement to a TDIU prior to April 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD with associated diagnoses including anxiety, depression and claustrophobia, is attributable to service.

2.  A lumbar spine disability is not attributable to service.

3.  A cervical spine disability is not attributable to service and arthritis was not manifest within a year of service.

4.  From April 1, 2013, the Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  PTSD with associated diagnoses including anxiety, depression and claustrophobia was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  A lumbar spine disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

3.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

4.  From April 1, 2013, the Veteran was individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  As noted in a prior Board decision, The RO has obtained all of the Veterans service treatment records that are available. In this regard, the Veteran has asserted that records from WhitemaiI Air Force Base are not included in his records, although he received treatment there during service.  The National Personnel Records Center (NPRC) searched for the records but indicated that no records were located for the Veteran.  The Veteran has not otherwise alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis and psychosis will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records do not reflect findings showing psychiatric, lumbar spine, or cervical spine disease or injury.

Post-service treatment records reflect that in September 2000, it was noted that the Veteran served in the Air Force from 1965 to 1971.  Although the examiner noted that he was unable to locate a record confirming exposure to radiation, the Veteran stated that in 1967, he was exposed to radiation for one hour while securing a "leaky" nuclear warhead site.  He attributed a subsequent decrease in physical and psychological functioning to this exposure.  He reported experiencing a range of symptoms, including chronic muscle and joint pain, shortness of breath, gastrointestinal symptoms, skin lesions, and fatigue, depressive symptomatology, and anxiety.  The current diagnosis was anxiety disorder, not otherwise specified.  The examiner noted that the Veteran was willing to consider a possible connection between stress/anxiety and his myriad of physical symptoms.  

In January 2001, it was noted that the Veteran indicated that the onset of his medical problems was after his discharge from the military.  He went through college, and became part of the corporate world as a cost accountant.  He began experiencing physical problems, such as fatigue, lesions of the skin, and nervousness.  The Veteran reported that he had suffered a trauma in the military.  He stated that he worked in the missile silos.  He related that it was like crawling into the barrel of a gun.  He also indicated that he was exposed to radiation.  The military did not acknowledge radiation exposure, but the whole crew was very sick for three days.  He was diagnosed as having anxiety.

In March 2003, the Veteran reported having pain in his upper back and shoulders.  In a February 2004 report, it was noted that the Veteran had a history of an injury during military service when he fell out of a truck.  The Veteran related that he had received many injuries and still had complications today from that accident.  The Veteran was also injured in a motorcycle accident in the service while travelling at 70-90 miles per hour and he also still had complications from those injuries.  The diagnoses were cervical segmental dysfunction, nerve root compression, brachial neuritis/radiculitis, and thoracic segmental dysfunction.  The examiner noted that the Veteran sustained the injuries during military service.  The Veteran reported no new injury, incident, or accident.  His history, subjective and objective findings showed evidence, from a medical viewpoint, that his condition was the result of the continuation of pain and discomfort from the preexisting conditions. 

Thereafter, lay evidence was received from the Veteran's siblings and friends in which they indicated that when the Veteran returned from military service, his health had deteriorated and he was isolative, unable to maintain employment, and exhibited psychiatric-related symptoms.  In addition, he continued to have these medical problems.

The Veteran also submitted a statement indicating that he was involved and injured in two vehicle accidents during service, one involving a truck, and one involving a motorcycle.  Lay statements were received from fellow service members who confirmed the occurrence of the accidents, including from the individual who was driving the motorcycle.

In June 2005, the Veteran presented to a private medical provider in a neurology clinic with multiple complaints related to pain.  The Veteran reported that he had continued to have episodes of transient pain involving the head, neck, back, and extremities for approximately 30 years.  The examiner assessed that the Veteran had generalized pain of unclear etiology with multiple somatic pain complaints which did not correspond to a dermatomal or nerve distribution as well as being atypical for radicular pain as welI as neuropathic pain.  Subsequently, the examiner also indicated that the Veteran had an undiagnosed pain condition that varied in terms of location/duration, but the examination remained completely normal.  The examiner also elicited some symptoms compatible with PTSD (startle, nightmares).  The examiner discussed with the Veteran the possibility of psychosomatic illness contributing to problems and would suggest an evaluation.

In 2004 and 2005, the Veteran sought private treatment for anxiety, depression, and PTSD.  The PTSD was noted to be due to the Veteran's experiences in the military.  

In a November 2005 letter, the Veteran's private physician stated that the Veteran was being treated for PTSD with concomitant depression and anxiety.  Through the history given by the Veteran and substantiated through written history from people who knew him at the time, it was his opinion that the PTSD could be traced directly to events he experienced during his period of service in the Armed Forces and very long standing in duration.

In July 2008, Dr. L.H. indicated that the inservice accident resulted in his TBI and subsequently PTSD and these conditions had left him totally occupationally and socially impaired.

In June 2011, the Veteran was afforded a VA examination which yielded a diagnosis of anxiety disorder, not otherwise specified, but not PTSD.  The examiner noted that the Veteran endorsed a history of anxiety.  He provided a long list of variable somatic concerns and the examiner indicated that he likely met the criteria for somatoform disorder.  He also gave a history of a depressed mood in the past according to a chart review.  While he endorsed a history of claustrophobia and difficulty working in the silos during service as a result of this, he also stated that he lived for 2 years in a very small underground dome that "looked like a silo," suggesting that he could tolerate confined spaces.  He described his anxiety and depressive symptoms as being secondary to his multiple physical concerns and his chronic difficulty with functioning.  As for whether these symptoms were caused by his military service, the examiner stated that she could not resolve this without resorting to mere speculation. 

The Veteran was subsequently afforded a TBI examination in June 2011.  At that time, it was noted that in March 1967, the Veteran fell off a truck and then in about March 1968, fell off the back of a motorcycle.  With the truck incident at least, there was a period of loss of consciousness for an undetermined amount of time.  The Veteran described having symptoms including psychiatric symptoms.  Specifically, he related that he had a lot of anxiety and intermittent depression.  He had had suicidal ideation, but no attempts. 

In April 2013, the Veteran was afforded another VA TBI examination.  The Veteran was assessed as having deficits in areas that are also affected by psychiatric impairment, such as memory, judgement, communication, social interaction, spatial orientation, subjective symptoms (including mild anxiety and claustrophobia), and neurobehavioral effects.  The disability rating for the Veteran's TBI was increased to 40 percent based on this examination.

In July 2015, the Veteran was afforded a VA spine examination which yielded a diagnosis of fibromyalgia (lumbar spine) and degenerative joint disease of the neck.  The examiner opined that there was no medical evidence linking the pain that the Veteran stated he has in his spinal and back areas with events during the military.  Considering that the Veteran did have vehicle accidents noted in many histories shown in the medical records remotely after his military service before 1970, it would appear that some residuals of those accidents would show up in the separation examination of 1969; yet no reported residuals were documented.  In the only medical evidence since military service documented, that of VA care from 2000 and forward, there were no conditions of the neck and/or spine diagnosed which could conceivably be related to a mechanism of action of the accidents of being thrown off a very high speed motorcycle and falling out of the back of a truck reportedly moving at 50 miles per hour.  The likeliest outcomes of these types of accidents would be death or severe debilitating trauma, neither of which is shown at any time since the reported accidents.  The mild degenerative joint disease of the neck seen in x-rays from March 2007 was due to normal aging and was not due to a severe injury of over 37 years earlier. 

The Veteran was also afforded a VA psychiatric examination.  The examiner indicated that the Veteran had an adjustment-like disorder with prolonged duration of more than 6 months without prolonged duration of stressor, but did not meet the criteria for PTSD.  The examiner indicated that the Veteran had a history of a TBI.  The Veteran described falling off a truck and briefly losing consciousness.  What the Veteran described was consistent with what clinical neuropsychologists and neurologists classify as a concussion or mild TBI.  Symptoms of mild TBI usually resolved within days or weeks, according to neurologists and clinical neuropsychologists.  It was noted that a lay statement from the other person on the motorcycle indicated that he was riding a motorcycle with the Veteran as a passenger when he lost control and was seriously injured.  He said that the Veteran "hobbled to a nearby town and summoned help."  The Veteran was not treated and refused help.  The Veteran said that he fell of a truck going about 50 miles per hour and could remember rolling on the pavement and then being exposed to painful scrubbing of his body to remove bits of asphalt.  The Veteran said he fell off a truck, and was treated "for massive bruises and lesions," but made no mention of TBI.  Moreover, there were no treatment records to corroborate the allegation and he left the military with a clean bill of health, according to his separation examination.  With regard to military stressful incidents, the Veteran reported that it was extremely stressful for him to get drafted because he did not want to serve.  He was forced to work in a missile silo against his will.  He said that on another occasion, he had to undergo painful scrubbing because he was reportedly exposed to radiation and other toxic materials in a missile silo.  He said he was injured in a motorcycle accident and when he fell off a truck.  He said the worse part was having to once again undergo severe scrubbing.  He reported that lower ranking airmen tried to smother him with their mattresses after he was ordered to call another "tornado drill."  He said that he was very upset by this unwarranted attack, with the worst outcome being that he could not trust his fellow airmen.  He believed that he was harmed by radiation and contaminated during service by experimental drugs.  His girlfriend provided a 2 year journal of her observations of symptoms.

In June 2016, the Veteran underwent a vocational assessment.  The pertinent medical history was reviewed.  His employment and educational experience was also reviewed.  The examiner indicated that given the information provided within this report, as well as the complete review of the Veteran's record, and the vocational interview conducted, it was the examiner's opinion that it was at least as likely as not that the Veteran's service-connected disabilities (TBI, tinnitus, and headaches) prevented him from securing and following a substantially gainful occupation.  The examiner opined that the Veteran was precluded from securing and following substantially gainful employment and noted that to the extent that any medical professional had indicated otherwise, that medical professionals were qualified to define the physical or emotional limitations imposed by a disability, but had limited experience in translating this information into whether or not the degree of limitation prevents a person from working.  Medical experts were not trained to integrate and consider the effects of medical implications into the world of work.  Consequently, the examiner felt that a better expert to comment on whether or not specific limitations allowed for the performance of substantially gainful employment was a vocational expert.  As a vocational consultant, the examiner described having a Master's Degree in Rehabilitation Counseling as well as state certifications.  It was the examiner's opinion that the overall record, and information obtained from the Veteran, described limitations that had manifested to such a severe level that the Veteran had been unable to, and remained unable to, secure and follow any form of substantially gainful employment.  Even if hired, he did not possess the tenets necessary to sustain employment over any course of time.  Tenets required for maintaining employment include the ability to arrive at work on a timely and consistent basis, maintaining a production rate, perform work to acceptable and established, standards; maintain concentration, persistence and pace, and interact appropriate with coworkers and supervisors.  The examiner indicated that the record clearly supported the opinion that the Veteran's limitations, caused by his service-connected headaches, tinnitus, and TBI with photosensitivity, would be inconsistent with an ability to maintain the necessary tenets.  Although the Veteran also suffered from other conditions, all of which may have contributory disabling effects, the current opinion regarding this Veteran's unemployability was based solely on his service-connected disabilities in the absence of his other conditions.  

In December 2016, a VA licensed social worker provided a VA vocational assessment.  She stated that the Veteran's listed disabilities did not appear to support his claim that these disabilities have caused him to be unable to obtain or  maintain employment.  Following service, the Veteran had earned income from work for nearly a decade, completed a degree program, and had at least one period of employment that lasted for approximately 5 years without any accommodation from the employer.  In response to queries regarding why he stopped seeking employment, the Veteran simply states he was tired of failing, so simply stopped pursuing employment.  The Veteran later related he felt very anxious when applying for jobs, so lost motivation to continue to do so.  The Veteran denied any difficulty in the various work places; he did not have difficulty with employers or co-workers.  So, she indicated that it was difficult to make a connection between the Veteran's lack of employment for the past several decades and his service-connected disabilities based on the information obtained from him and his medical  records.  She further stated that the Veteran's service-connected disabilities did not appear to have negatively impacted his social functioning.  The Veteran described "normal" marital relationships with at least three wives.  He reported his courtships followed a normal course, and notes he believed the relationships ended primarily because of his "inability" to maintain employment.  The Veteran was now engaged in a long-term, cohabiting relationship which he reported was very stable.  In regard to employment, the Veteran reported he was nearing normal retirement age when he engaged in this relationship, so his lack of employment had not played any role in the relationship.  In regard to other social functioning, the Veteran detailed a history of a strong relationship with his parents and siblings, was able to complete college and obtain a degree, worked in a variety of settings both professional and paraprofessional, demonstrated an ability to access medical and psychiatric resources as needed, successfully moved to several locations away from his primary home state, and demonstrated an ability to independently manage his affairs.  The examiner stated that these facts demonstrated the Veteran's social functioning since his discharge from military service had been impacted very little, if at all, by his service-connected disabilities.  

In April 2017, the private vocational assessment provider furnished an addendum.  In that report, she pointed out inconsistencies between the VA assessment and the record with regard to the nature of the Veteran's disabilities and their impact on employment.  For example, she noted that a July 2011 VA examination noted the following effects on social functioning: "inappropriate behavior" and "poor social interactions."  In addition, an April 2013 medical report stated that the vehicle accident in the Veteran was involved while he was serving in the military resulted in a documented TBI and that the Veteran's disabilities had left him totally occupationally and socially impaired.  The July 2011 VA medical examination report noted clearly that the Veteran was unable to work.  She stated that it remained her opinion that the Veteran had limitations that had manifested to such a severe level that he has been unable to, and remains unable to secure any gainful employment.  It was also noted that the Veteran's headaches resulted in severe economic inadaptability.  The examiner also noted that her prior report was not addressed by the VA examiner.


Psychiatric Disability 

The current record does not establish combat service nor does the Veteran assert that he had a combat-related stressor.  The Veteran has presented various stressors, including being involved in two vehicle accidents.  The occurrence of the accidents has been established by lay evidence and the Veteran has been service-connected for a TBI, post-traumatic headaches, and tinnitus as related to the TBI, currently cumulatively rated at a combined 70 percent rate.  

The Veteran has been diagnosed as having various psychiatric disorders.  Private examiners indicated that the Veteran has PTSD which is related to the inservice vehicle accidents, a confirmed stressor.  In contrast, the VA medical examinations indicated that the Veteran does not meet the criteria for PTSD.  Moreover, the records show that the Veteran has anxiety, depression, and claustrophobia, among other diagnoses.  A private opinion related the anxiety and depression to PTSD, while the April 2013 VA examination noted that anxiety and claustrophobia were considered within the subjective symptoms related to the TBI, as part and parcel of the TBI.

The medical examiners are competent to make the complex assessment regarding the Veteran's psychiatric impairment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In addition, there is lay evidence that the Veteran had exhibited psychiatric symptoms for many years or since service.  The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran has PTSD.  As noted, there are contradictory medical opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  Moreover, the medical evidence shows that other pertinent psychiatric diagnoses are likely related to PTSD and/or the already service-connected TBI.  

Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for PTSD with associated diagnoses including anxiety, depression and claustrophobia is warranted.

Lumbar and Cervical Spine Disabilities

Lay evidence establishes that the Veteran was involved in two vehicle accidents during service.  However, the nature of any sustained injuries is not shown in the available service treatment records.  Nonetheless, his separation examination reflected a normal spine examination.  Post-service, there is no evidence of low back and cervical spine disability for over three decades after the Veteran's discharge from service.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although lay persons are competent to provide opinions on some medical issues, here causation of the Veteran's low back and cervical spine disabilities falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 , 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his having back and cervical spine pain from service incidents, his statements regarding the etiology of the conditions are of limited probative value because this determination involves a complex medical question.  See Woehlaert.  Further, there is no explanation for the presence of a normal spine examination at discharge.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuous symptoms as implied by the Veteran for the claimed low back and cervical spine disabilities and is inconsistent with any report of ongoing medical problems with low back disability from the Veteran's claimed time of inception during service.  38 C.F.R. § 3.303(b).  In this case, the clinical records do not show the claimed ongoing nature of residuals of an inservice spine trauma.  

Due to the remaining questions regarding any sustained injuries from the inservice vehicle accidents, as the occurrences of the accidents are accepted, VA medical evaluations and opinions were obtained.  Although the Veteran previously reported to examiners that he sustained injuries to his low back and neck during the inservice accidents, no prior reports addressed the normal separation examination.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the July 2015 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  This examiner also addressed the normal findings on discharge examination.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The separation examination in this case was normal,.  Thus, even though there were inservice accidents, the Veteran had no residual spine disability shown during service.  The Board notes that the Veteran reported having severe spine trauma, yet no residual was documented on the separation examination report nor did the Veteran apparently report any such residual.  If a severe injury was sustained, as noted by the VA examiner, it is unlikely that the Veteran would not have made a report and it is also inconsistent that the examination of the spine would be normal.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  

The Board has considered the Veteran's own opinion that his low back and neck conditions are related to the inservice vehicle accidents.  However, as noted, his opinion as a lay person in the field of medicine who does not have the training or expertise in medical matters is of limited probative value as the issue involves a medical determination that is too complex to be made based on lay observation alone given the accepted occurrence of the accidents and the documented normal spine examination.  See Jandreau; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the most probative evidence, the opinion of the VA examiner, a medical professional who considered the pertinent evidence of record and found against an etiological relationship between current diagnoses and service.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, service connection for lumbar and cervical spine disabilities is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran is service-connected for TBI with related post-traumatic headaches and tinnitus, rated as combined 60 percent disabling from April 1, 2013, and a combined 70 percent disabling from November 26, 2013.  Since the Veteran's TBI with related post-traumatic headaches and tinnitus TBI with related post-traumatic headaches and tinnitus all have a common etiology, the schedular criteria are met as of April 1, 2013.  PTSD and related diagnoses have been service-connected herein and are not yet rated.  Thus, it is unclear if the schedular criteria were met prior to April 1, 2013.  That matter is addressed in the Remand portion of this decision.

The remaining issue is whether his service-connected disabilities precluded the Veteran from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") as of April 1, 2013, when the schedular criteria were met.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record contains vocational assessments from a private examiner as well as a VA examiner.  The Board finds that the private assessment is more probative because it more thoroughly addresses the Veteran's various disabilities and the clinical findings in the record while the VA assessment did not adequately address the private opinion as well as pertinent clinical findings including the fact that the headache rating specifically contemplates economic inadaptability.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from April 1, 2013.


ORDER

Service connection for PTSD with associated diagnoses including anxiety, depression and claustrophobia is granted.

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.

Entitlement to a TDIU is granted from April 1, 2013, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In this decision, service connection for PTSD with associated diagnoses including anxiety, depression and claustrophobia has been granted, but is not yet rated.  Thus, as previously noted, it is unclear if the Veteran met the schedular criteria for a TDIU prior to April 1, 2013.  In the event, after the AOJ rated the psychiatric disability, that the schedular criteria were not met, the claim of entitlement to a TDIU should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

The AOJ should rate the Veteran's service-connected PTSD with associated diagnoses including anxiety, depression and claustrophobia.  If the schedular criteria are not met prior to April 1, 2013, the claim of entitlement to a TDIU should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


